DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicant’s Response to “Quayle” Office Action
Applicants response dated 22 October 2021 to the Ex parte Quayle Action dated 25 June 2021 is acknowledged.  
Amended claims, dated 22 October 2021 have been entered into the record.

Examiner’s Response to Amendment
The present amendment makes corrections to claims 2-4 to clearly overcome the objections set forth in the previous office action and puts the application into condition for allowance.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has 25 October 2021 has been entered.

Information Disclosure Statement
The IDS, submitted on 25 October 2021 has been received, entered and considered by the Examiner.  A signed copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  The listed references teach M1 receptor modulators with structural features in common with those instantly claimed.  The references are cited for completeness and as technical background.

Status of the Claims
Claims 1-9, 12-13 and 15-22 are allowed. 
Claims 10-11 and 14 were cancelled by the Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel compounds according to formula (I), with muscarinic M1 receptor positive allosteric modulator functional activity and to pharmaceutical compositions, a “combination” and methods of use, each of which require the compound.  Independent claim 1 requires a combination of structural 
The claims are allowable since the non-prior art issues that were identified in the previous office action are now resolved and all of the claims depend directly or indirectly from allowable claim 1.
The instant application is in condition for allowance for at least these reasons.

Conclusion
	Claims 1-9, 12-13 and 15-22 (renumbered claims 1-19) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625